Citation Nr: 0944780	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability, described as reactive depression.

(The issues of entitlement to an increased disability rating 
for residuals of a chip fracture of the left wrist with 
arthritis and entitlement to a separate compensable 
disability rating for arthritis of the left wrist are 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Michael G. Smith, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
October 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the North 
Little Rock, Arkansas Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO, in pertinent part, denied the Veteran's 
request to reopen a previously denied claim for service 
connection for psychiatric disability.  The RO also denied an 
increased disability rating for residuals of left wrist 
fracture, and denied the Veteran's claim for a separate 
compensable rating for left wrist arthritis.  The RO also 
denied claims for service connection for right leg 
disability, neck disability, and headaches.

The Veteran appealed the November 2004 rating decision as to 
all of the issues.  In an October 2007 decision, the Board 
denied reopening of the claim for service connection for 
psychiatric disability.  The Board denied service connection 
for right leg disability, neck disability, and headaches.  
The Board remanded, for the development of additional 
evidence, the claims for an increased rating for left wrist 
fracture residuals and for a separate rating for left wrist 
arthritis.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2009, the Veteran and VA issued a joint motion for 
partial remand.  In the motion, the parties clarified that 
the Veteran was appealing the denial of reopening of a claim 
for service connection for psychiatric disability, and that 
he was not pursuing any appeal for service connection for 
right leg disability, neck disability, or headaches.  Thus, 
the right leg, neck, and headache claims are no longer in 
appellate status.  In a March 2009 order, the Court granted 
the joint motion, thereby vacating that the 2007 Board 
decision with respect to reopening of a claim for service 
connection for psychiatric disability, and remanding that 
issue to the Board for further action.

The Board notes that the Veteran is represented by an 
attorney, but such representation has specifically been 
limited to the claim remanded by the Court pertaining to 
entitlement to service connection for reactive depression and 
passive aggressive personality.  Thus, the issues pertaining 
to the Veteran's left wrist are addressed in a separate 
decision. 

The issue of entitlement to service connection for a 
psychiatric disability, claimed as reactive depression in a 
passive aggressive personality on the merits is REMANDED to 
the RO.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  The last unappealed denial of a claim for service 
connection for a psychiatric disorder was an April 2002 
rating decision.

2.  Some of the evidence received since the April 2002 rating 
decision relates to an unestablished fact and raises a 
reasonable possibility substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 2002 rating decision denying the request to 
reopen a claim for service connection for psychiatric 
disability is a final decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2009).

2.  Evidence received since the April 2002 rating decision is 
new and material sufficient to reopen a claim for service 
connection for psychiatric disability.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156a (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In light of the favorable decision to reopen the claim, and 
the need to remand the claim for additional information prior 
to a determination on the merits, further discussion of VCAA 
compliance is not necessary at this time. 

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

The Veteran's claim for service connection for psychiatric 
disorder has a long history.  In November 1966, he submitted 
a claim for service connection for a nervous condition.  In a 
February 1967 rating decision, the RO denied that claim.

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  The Veteran did not 
file an NOD with the February 1967 rating decision, and that 
decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In August 2001, the Veteran requested to reopen a claim for 
service connection for psychiatric disability.  In an April 
2002 rating decision, the RO denied reopening of a claim for 
service connection for psychiatric disability.  In the year 
following that decision, the Veteran did not file an NOD with 
the denial of the request to reopen of a claim for service 
connection for psychiatric disability.  Therefore, the April 
2002 rating decision as to that matter became final.  
38 C.F.R. § 20.302.

In August 2004, the Veteran contacted the RO by telephone, 
and stated that he wanted to reopen a claim for service 
connection for psychiatric disability.  In a November 2004 
rating decision, the RO denied reopening of the claim.  The 
Veteran appealed that denial.

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  Pursuant to 38 C.F.R. § 3.156, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The most recent final disallowance of the Veteran's 
psychiatric disability claim was the April 2002 rating 
decision.  The Board will consider whether new and material 
evidence has been submitted since that decision.

The evidence that was in the Veteran's claims file in April 
2002 includes service treatment records, post-service 
treatment records, and statements from the Veteran.

In January 1962, the Veteran completed a medical history for 
entrance into service.  He marked yes for history of nervous 
trouble of any sort.  In the comment section of the medical 
history report, the examiner noted, "Insomnia, not severe, 
nervousness - not severe."  On the report of the January 
1962 medical examination, the examiner left both normal and 
abnormal blank and unmarked for the Veteran's psychiatric 
condition.  The examiner certified that the Veteran was 
qualified for enlistment.  In December 1962, the Veteran 
sought outpatient treatment for a skin disorder and a nervous 
condition.  The treating practitioner noted that the Veteran 
was worried and anxious about personal problems.  In a 
September 1963 medical history, the Veteran marked yes for 
history of nervous trouble, depression or excessive worry, 
and frequent trouble sleeping.  In a September 1963 service 
separation examination, the examiner marked normal for the 
Veteran's psychiatric condition.

Private hospital records following service show that the 
Veteran was seen for mental health counseling in June 1966, 
and for a psychiatric examination in October 1966.  
In October 1966, the Veteran stated that he was depressed, 
wanted to kill himself, and needed to be in the hospital.  
The examiner noted that the Veteran presented as immature and 
dependent.

The Veteran had VA inpatient mental health treatment from 
October 1966 to January 1967.  The Veteran relayed a history 
of very unreliable work attendance before service, a court 
martial and a suicide attempt during service, and marital 
problems and suicide attempts since service.  The treating 
physician reported that the Veteran appeared quite anxious, 
and that his behavior was manipulative and occasionally 
hostile.  The treating physician provided diagnoses of 
passive-aggressive personality and emotionally unstable 
personality.

In November 1972, the Veteran was admitted for VA treatment 
of epigastric pain.  The treating physician diagnosed peptic 
ulcer disease and hiatal hernia.  During the hospitalization, 
the Veteran reportedly complained extensively about minor 
matters.  The physician reviewed the records of the Veteran's 
1966-67 VA psychiatric hospitalization.  Diagnoses at 
discharge from the 1972 treatment included passive aggressive 
personality disorder, aggressive type.

In his January 1981 claim, the Veteran asserted that he had a 
nervous disorder that began during his service and had 
continued since service.  He reported having had mental 
health treatment during service, and again within a few years 
after service.  He asserted that a peptic ulcer that was 
treated in 1980 developed as a result of his nervous 
disorder.

In a December 1987 statement, the Veteran reported that his 
nervous condition was much worse.  In August 2001, the 
Veteran again raised a claim of service connection for a 
nervous condition, asserting that the condition was present 
during service.

The evidence that has been added to the claims file since 
April 2002 includes letters from a member of the Veteran's 
family, more statements from the Veteran, including the 
Veteran's testimony at a September 2006 Travel Board hearing 
at the RO before the undersigned Veterans Law Judge, as well 
as additional treatment records, examination reports, and 
opinions from mental health practitioners.

In August 2004, the Veteran had a VA mental health 
consultation.  The Veteran related mental or emotional 
disorder symptoms including mood swings, impatience, 
irritability, impaired concentration, and intolerance for 
authority.  He reported that, during his service, a commander 
who supervised his unit was so severely verbally abusive that 
the Veteran attempted suicide, and another man committed 
suicide.  He also stated that a head injury he suffered on 
diving into a pool, in June 1961, prior to service, led him 
to be less friendly and more confrontational in interactions 
with others.  He reported a long history of heavy alcohol 
use.  The examiner provided diagnoses of depressive disorder, 
not otherwise specified; and of post-traumatic stress 
disorder (PTSD).

The Veteran's sister wrote a letter that she dated in August 
2004, and the RO stamped as received in October 2005.  The 
sister stated that, before the Veteran's discharge from 
service, he developed mood swings and depression.  She 
reported that he continued to experience mood swings and 
depression.  In November 2005, the Veteran wrote that during 
his service he was treated for depression.  In another 
letter, which the RO stamped as received in March 2006, the 
Veteran's sister wrote that she was aware at the time of the 
Veteran's VA inpatient mental health treatment in the 1960s.  

In the September 2006 hearing, the Veteran reported that 
during service he went to sick call because of his 
depression.  He stated that service practitioners did not 
treat his depression.  He indicated that he had VA inpatient 
mental health treatment after his separation from service.  
He reported that his depression during service was caused by 
a commander who was abusive to the servicemen.  He stated 
that one or more servicemen in that company attempted or 
committed suicide because of the behavior of the commander.

In records of VA outpatient treatment of the Veteran in 2007, 
the list of his ongoing conditions includes depression.

In July 2009, private psychologist J. R. M., Ph.D., evaluated 
the Veteran.  The Veteran reported that he did not have 
psychological trauma prior to service, that he had serious 
emotional and cognitive difficulties during service, and that 
he had emotional problems and heavy alcohol use after 
service.  He attributed his current psychological problems to 
events during his service.  He stated that during service a 
commanding officer created such pressure that one man 
committed suicide.  The Veteran reported that his own 
reactions to the pressure were depression, and a skin 
disorder characterized by hives.  He stated that his 
depression continued after service and through the present.  
The current problems he described included depression, 
irritability, sleep disturbance, suicidal thoughts, fatigue, 
and a tendency to feel overwhelmed by even minor 
difficulties.  Psychological testing showed evidence of 
moderate depression and significant distress and 
maladjustment.  Dr. M. assigned current diagnoses of 
dysthymia and of alcohol abuse, in remission.  Dr. M. 
concluded that the Veteran experienced stress and had 
depression during service, and that the depression continued 
after service and through the present.

Prior to the April 2002 rating decision, the claims file 
contained evidence that the Veteran reported nervousness and 
seemed anxious during service.  There was also evidence that 
the Veteran had mental health treatment as early as a few 
years after service.  The Veteran asserted that he had 
longstanding mental problems that began during service; but 
no other person supported his assertion that mental problems 
during service had continued through the present.

Evidence added to the claims file since the April 2002 rating 
decision includes the recollection of the Veteran's sister 
that mood swings and depression developed in the Veteran 
during service and continued after service through the 
present.  The 2009 evaluation by Dr. M. added a mental health 
professional's endorsement of the account that the Veteran 
became depressed during service and remained depressed 
thereafter.  Such evidence is presumed credible solely for 
purposes of determining whether new and material evidence has 
been submitted.  As the new evidence suggests that his 
current condition began in service, the new evidence is 
material to the claim.  Thus, new and material evidence has 
been submitted sufficient to warrant reopening of the claim.


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disability is reopened, 
and to this extent only the appeal is granted. 

REMAND

Reopening the claim does not end the inquiry; the Board must 
decide the claim for service connection on the merits.  Upon 
review of the file, the Board concludes that additional 
development is needed.

The claims file contains some indications that the Veteran 
had psychological concerns before service.  On his entrance 
examination in 1962, he reported complaints of insomnia and 
nervousness.  Records of the Veteran's VA inpatient mental 
health treatment in 1966 and 1967 indicate that the Veteran 
reported having had poor impulse control and a very poor work 
history even before service.  In VA mental health treatment 
in 2004, the Veteran reported a pre-service head injury that 
was followed by behavioral changes.  

Moreover, the medical evidence suggests that the Veteran 
suffers from a personality disorder, which is not a 
disability for which service connection can be established.  
38 C.F.R. § 3.303(c) (2009).  In this regard, the 
hospitalization in 1966 reflects diagnoses of passive 
aggressive personality disorder and emotionally unstable 
personality.  Moreover, the private medical report submitted 
in July 2009 does not address the prior diagnoses of 
personality disorder, nor the Veteran's reports to treatment 
providers of symptoms prior to service.  As such, a VA 
examination is necessary.  

When a claimant fails to report for an examination scheduled 
in conjunction with a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (2009).

The Board also notes that the Veteran's service personnel 
records should be requested. 

Accordingly, the claim is REMANDED for the following action:

1.  The RO should request the Veteran's 
complete service personnel file through 
official channels.

2.  The Veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
to determine the nature of any acquired 
psychiatric disorder versus personality 
disorder and for an opinion as to whether 
any diagnosed psychiatric disorder is 
related to service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted and the results reported.  
The examiner should provide a rationale 
for any opinions expressed.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
acquired psychiatric disorder and any 
personality disorders identified.  The 
examiner should also provide opinions 
with respect to the following questions: 

(a) Did the complaints of nervousness 
in service reflect symptoms of an 
acquired psychiatric disorder or are 
they attributable to a personality 
disorder?

(b) Does the Veteran suffer from a 
current acquired psychiatric 
disability (other than a personality 
disorder) and if so, is it at least 
as likely as not (50 percent 
probability or greater) the currently 
diagnosed acquired psychiatric 
disorder is related to the symptoms 
shown in service?

(c) Did the Veteran clearly suffer 
from an acquired psychiatric disorder 
prior to service?  If so, was the 
underlying acquired psychiatric 
disorder (other than a personality 
disorder) permanently worsened in 
severity during his service beyond 
the normal progress of the condition, 
or did the complaints documented 
during service represent no more than 
an exacerbation or temporary flare-up 
of symptoms?

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


